DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed October 20, 2021 in response to the Office Action of August 20, 2021 is acknowledged. Applicant elected with traverse Group I.

2.	Group II, claim 33 has been rejoined with Group I for examination as a method utilizing the allowed antibody of claim 1. It is noted that claim 83 is drawn to a restricted invention that does not utilize the allowed antibody of claim 1.

3.	Applicants argue that there is no undue search burden to examine all of the inventions together and point to MPEP §803.
The arguments have been considered but are not persuasive because search burden is not proper criteria for determining lack of unity for a national stage application submitted under 35 U.S.C. 371. In order to traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must have provided reasons in support thereof. As stated by Examiner, the technical feature linking Groups I - III appears to be antibodies that bind Shh expressed on a cancer cell. The technical feature does not constitute a special technical feature in view of US Patent Application Publication 2010/0196388, Jenkins et al. Jenkins et al teach antibodies that bind to Shh expressed on a cancer cell including therapeutic conjugates for treating cancer ([109-

4.	Claims 1-33, 83, 94-96 are pending. Claim 83 has been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to a non-elected invention. Claims 1-33 and 94-96 are currently under prosecution.

Claim Objections
5.	Claim 12 is free of the art but is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and one or more Ig polypeptides of the antibody or antigen binding fragment thereof, of claim 1".  There is insufficient antecedent basis for this limitation in the claim because there is no mention or identification of “Ig polypeptides” of the antibody or fragments thereof in claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 8-11 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to an antibody conjugate comprising an antibody, or antigen binding fragment thereof, comprising an immunoglobulin polypeptide attached 
The instant specification discloses only two monoclonal antibodies, Ab 1C11-2G4 and Ab 1C11-2D9, that bind to full length Shh polypeptide expressed on a cell surface, wherein the antibodies specifically bind to a C-terminal Shh polypeptide. The sequence structure of antibodies Ab 1C11-2G4 and Ab 1C11-2D9 are distinct and disclosed in Figures 25 and 26.
Thus, the instant specification describes two monoclonal antibodies that bind to full length Shh polypeptide expressed on a cell surface, wherein the antibodies specifically bind to a C-terminal Shh polypeptide as claimed. The specification fails to disclose the structural sequence required of any other anti-Shh antibodies or immunoglobulin polypeptides to possess the function of binding to full length Shh polypeptide expressed on a cell surface, wherein the antibodies specifically bind to a C-terminal Shh polypeptide as claimed.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind to full length Shh polypeptide expressed on a cell surface, and bind to a C-terminal Shh polypeptide, or describe structural features common to the members of the genus, which features constitute a substantial University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind full length Shh polypeptide or C-terminal Shh polypeptide and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The Shh antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor present in the claims is a recitation of the antibody function: “binds to full-length Shh polypeptide expressed on a cell surface,” and “binds to a C-terminal Shh polypeptide.”  The instant specification fails to describe structural 
In the instant case, the specification discloses two monoclonal anti-Shh antibodies that function as claimed. Other than for these two antibodies, the instant specification does not disclose the exemplary sequence of an antibody that functions as claimed, and does not disclose the six complementarity determining regions (CDRs) or variable light chain domain (VL) + variable heavy chain domain (VH) sequences necessary for the antibody to function as claimed.  Other than for these two monoclonal antibodies, the specification does not disclose the sequence structure of any other antibody that would predictably function as claimed. The claims broadly encompass any anti-Shh antibody that functions to bind full-length Shh or bind to a C-terminal Shh polypeptide. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered and still maintain Shh binding function as required by the claims. The instant claims attempt to claim every antibody that would achieve a desired result, i.e., bind to 
Given the lack of representative examples to support the full scope of the claimed antibodies used in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide Shh-binding function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies that bind to full length Shh polypeptide expressed on a cell surface and bind to a C-terminal Shh polypeptide that is required to practice the claimed invention.  
	Examiner Suggestion: Amend the claims to recite at least the minimum critical structure required for the disclosed genus of antibodies perform the claimed function, that is, to amend the claims to recite the antibody comprises at least the six CDR SEQ ID NOs from the heavy and light chains, or at least both heavy and light chain variable domain SEQ ID NOs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claim(s) 8, 13, 16-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0196388, Jenkins et al.
Jenkins et al teach anti-Shh antibodies that bind to full-length Shh expressed on a cell surface (Example 10, Example 12); wherein the antibodies are conjugated to a therapeutic agent ([108-110]); wherein conjugation is through a peptidyl bond or linker ([295]);  wherein the therapeutic agent is a cytotoxic agent such as saporin, auristatin, pseudomonas exotoxin, gelonin, ricin, calicheamicin, or maytansine-based ([110]) which would kill a cell they come in contact with and inhibit any pathways in the cell including Shh pathways, and inhibit any proteins in the killed cell including GLI or Smo.

9.	Conclusion: Claims 8-11 and 13-23 are rejected. Claim 12 is objected to. Claims 1-7, 24-33, and 94-96 are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642